Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are now pending in the application under prosecution and have been examined.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. 
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
The first instance of all acronyms or abbreviation should be spelled out for clarity, whether or not considered well known in the art.

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
37 C.F.R. § 1.83(a) requires the Drawings to illustrate or show all claimed features.
Applicant must clearly point out the patentable novelty that they think the claims present, in view of the state of the art disclosed by the references cited or the objections made, and must also explain how the amendments avoid the references or objections. See 37 C.F.R. § 1.111(c).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Independent Claim 19 recites the feature "A computer program for controlling a host data processing apparatus to provide an instruction execution environment for execution of instructions of target program code" it is not unclear what the state of the clause is directed to, i.e., whether  such feature recites a method tied to any computer hardware,  or a statutory element part of a tangible device thereby defining a statutory process. In re Bilski, 545 F.3d 943 (Fed. Cir. 2008) (en banc). A statutory process must (1) be "tied" to another statutory class (such as a machine) or (2) "transform" underlying subject matter (such as an article or materials) to a different state or thing. Since the instantly claimed method does not appear to satisfy either requirement, the subjected program is not a "process" within the meaning of § 101, therefore non-statutory and not patent eligible. 
It appears that the claims are only directed to programming logic and lacks the underlying physical/structure that is required for this group of claims to be eligible under 101.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record teaches or renders obvious the features as recited in claims 1-18 taken in light of the disclosure, specifically the feature:
a guard-tag check operation of comparing an address tag associated with the received target address with the guard tag retrieved by the guard-tag retrieval operation, wherein the memory access circuitry is responsive to the guard-tag retrieval operation being unsuccessful in retrieving the guard tag to cause storage of a substitute guard tag value as the guard tag stored in association with the block of one or more memory locations comprising the addressed location identified by the target address.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150248357 (Kaplan) teaching memory controller indicates whether the access is a secure memory access, indicating the data associated with the memory access is designated for cryptographic protection, or a non-secure memory access. For secure memory accesses, the encryption module performs encryption (for write accesses) or decryption (for read accesses) of the data associated with the memory access.
US 20090327619 (Cantin) teaching access speculation predictor may predict whether to perform speculative retrieval of data for a data request from a main memory based on whether or not a current requestor tag matches a previous requestor tag.
US 20170139717 (Hornung et al) teaching apparatus comprising instruction fetch circuitry to retrieve instructions from storage and branch target storage to store entries comprising source and target addresses for branch instructions, wherein a confidence value stored with each entry and when a current address matches a source address in an entry, and the instruction fetch circuitry retrieves a predicted next instruction from a target address in the entry.
Bernhard, Lukas • Rodler, Michael • Holz, Thorsten • Davi, Lucas, ”xTag: Mitigating Use-After-Free Vulnerabilities via Software-Based Pointer Tagging on Intel x86-64”, arXiv.org, 2022-03-08.
P. Petrov, D. Tracy and A. Orailoglu, "Energy-efficient physically tagged caches for embedded processors with virtual memory," Proceedings. 42nd Design Automation Conference, 2005., 2005, pp. 17-22.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178. The examiner can normally be reached Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PIERRE MICHEL BATAILLE/             Primary Examiner, Art Unit 2136